60 F.3d 826NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roxanna VAN BUREN, Plaintiff-Appellee,v.Robert Theodore WADE, Defendant-Appellant.Roxanna Van BUREN, Plaintiff-Appellee,v.Robert Theodore WADE, Defendant-Appellant.
Nos. 95-1174, 95-1789.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 10, 1995.

Robert Theodore Wade, Appellant Pro Se.  Monica Marie Haley-Pierson, KNIGHT, MANZI, BRENNAN, OSTROM & HAM, Upper Marlboro, MD, for Appellee.
D.Md.
NO. 95-1174 DISMISSED AND NO. 95-1789 AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders remanding his divorce proceeding to the state court from which it came, and denying his motion for reconsideration of the court's remand order.  We grant Appellant's motion to dismiss the appeal of the remand order, No. 95-1174, for lack of jurisdiction because the order is not reviewable.  28 U.S.C. Sec. 1447(d) (1988).


2
On the motion for reconsideration, we have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, in No. 95-1789 we affirm on the reasoning of the district court.*  Van Buren v. Wade, No. CA-94-3012-AW (D. Md. Dec. 22, 1994, & Mar. 16, 1995).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-1174--DISMISSED
No. 95-1789, AFFIRMED


*
 In light of this disposition, Wade's motion to stay the district court's remand order pending appeal is denied as moot